Exhibit 10.3

 

TERM NOTE A

 

$6,000,000

 

April 30, 2002

 

For value received, the undersigned, MACKIE DESIGNS INC. (“Borrower”), promises
to pay to the order of U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), at 1420
Fifth Avenue, Seattle, Washington 98101, or such other place or places as the
holder hereof may designate in writing, the principal sum of Six Million Dollars
($6,000,000) in lawful immediately available money of the United States of
America, in accordance with the terms and conditions of that certain Amended and
Restated Credit Agreement of even date herewith by and between Borrower and
U.S. Bank (together with all supplements, exhibits, amendments and modifications
thereto, the “Credit Agreement”).  Borrower also promises to pay interest on the
unpaid principal balance hereof, commencing as of the date hereof, in like money
in accordance with the terms and conditions and at the rate or rates provided
for in the Credit Agreement.

 

Borrower and all endorsers, sureties and guarantors hereof jointly and severally
waive presentment for payment, demand, notice of nonpayment, notice of protest
and protest of this Note, and all other notices in connection with the delivery,
acceptance, performance, default, dishonor or enforcement of the payment of this
Note except such notices as are specifically required by this Note or by the
Credit Agreement, and they agree that the liability of each of them shall be
unconditional without regard to the liability of any other party and shall not
be in any manner affected by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by U.S. Bank.  Borrower and all
endorsers, sureties and guarantors hereof (1) consent to any and all extensions
of time, renewals, waivers or modifications that may be granted by U.S. Bank
with respect to the payment or other provisions of this Note and the Credit
Agreement; (2) consent to the release of any property now or hereafter securing
this Note with or without substitution; and (3) agree that additional makers,
endorsers, guarantors or sureties may become parties hereto without notice to
them and without affecting their liability hereunder.

 

This Note is the Term Note A referred to in the Credit Agreement and as such is
entitled to all of the benefits and obligations specified in the Credit
Agreement, including, but not limited to, any Collateral and any conditions to
making advances hereunder.  Terms defined in the Credit Agreement are used
herein with the same meanings.  Reference is made to the Credit Agreement for
provisions for the repayment of this Note and the acceleration of the maturity
hereof.

 

 

MACKIE DESIGNS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------